CONCURRING OPINION
Landis, Judge:
I concur in the result of the majority on the basis that the rubbed peppermint leaves are crude vegetable substances under paragraph 1722 of the Tariff Act of 1930 and, therefore, entitled to come in free of duty. This was the extent of the holding of United States v. Border Brokerage Co., 54 CCPA 56, C.A.D. 905, and Fynaut & Popek v. United States, 23 CCPA 265, T.D. 48112, relied on principally by the majority.
As paragraph 1722 dealing with vegetable substances is more specific than paragraph 1558 referring to manufactured goods generally, there is no necessity to consider whether the leaves are articles manufactured in whole or in part, General Electric Co. v. United States, 4 Ct. Cust. Appls. 398, T.D. 33839; Floral Arts Studio et al. v. United States, 39 Cust. a. 287, C.D. 1943, affirmed Id. v. Id., 46 CCPA 21, C.A.D. 690; American Smelting & Refining Co. v. United States, 11 Cust. Ct. 134, C.D. 810, an issue over which there may be some doubt. I would limit the holding in this case to the determination that these articles were crude.